DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-10, 12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed (“Experimental Demonstration of Continuous Sensor Data Monitoring Using Neural Network-Based Optical Camera Communications”, Volume 12, Number 5, October 2020).
Regarding claim 1, Ahmed discloses an optical communication-based image processing apparatus (Fig. 1) comprising:
a rolling shutter camera (See I. Introduction, “Optical camera communications (OCC) operates in infrared or visible bands and exploit an image sensor as the receiver and light-emitting diodes (LEDs) as the transmitter. OCC offers several advantages such as lower power consumption, low cost, and high security”; figs. 5 and 5; See also 2.2 Principle, “Fig. 1 shows the overall structure of the implemented OCC system, where the input data collected from the sensor and output data retrieved from the receiver are depicted. Moreover, the data pattern of transmitted signals is also demonstrated in binary form. The string and character data produce 1 byte of the binary, which is decoded in the receiver and converted using ASCII code for each output data. Fig. 1 also shows the dark and bright stripes generated in the image sensor due to the rolling-shutter effect.”) configured to capture an image of at least one light emitting element (Transmitter in fig. 1), when sensing data collected from at least one measurement sensor is encoded and transmitted through the at least one light emitting element (See 2.2.1 Transmitter, paragraphs 1-4); and
a reception controller (Transmitter in fig. 1) configured to input the captured light emitting element image to a pre-trained image correction model (See 2.4 Neural Network Model; paragraphs 1-2), wherein the image correction model is configured to output a light emitting element image captured at a capturing time or a light emitting element image with a corrected distortion area, based on whether the rolling shutter camera has moved relative to the at least one light emitting element at the capturing time (See 2.4 Neural Network Model; paragraphs 1-2), and
wherein the reception controller is configured to decode the encoded sensing data based on the output light emitting element image captured at the capturing time or the output light emitting element image with the corrected distortion area (See Neural Network Model, paragraph 3; 2.2 Principle, paragraph 2).

Regarding claim 5, Ahmed discloses that the sensing data collected from the at least one measurement sensor is encoded based on Variable Pulse Width Modulation (VPWM) and transmitted through the at least one light emitting element (See 2.2.1 Transmitter, paragraph 2).

Regarding claim 6, Ahmed discloses that the encoded sensing data is generated as a data packet, wherein header data, core data, and footer data are sequentially arranged in the data packet (See 2.2.1 Transmitter, paragraph 2), and wherein each of the header data and the footer data includes a series of data bits distinguished from the core data (See 2.2.1 Transmitter, paragraph 2).

Regarding claim 7, Ahmed discloses that at least one pulse having a duty cycle of 0% or 100% included in the data packet is deleted (See 2.2.1 Transmitter, paragraph 2), and wherein a pulse width of an off part is fixed and a pulse width of an on part is variably adjusted, for a duty cycle at a predetermined position in the data packet (See 2.2.1 Transmitter, paragraph 2).
Regarding claim 8, Ahmed discloses that the at least one measurement sensor includes a temperature sensor and a humidity sensor (See 2.1 Sensor Data Acquisition, “The information transmitted via the OCC system is collected from a humidity and temperature sensor, called the AM2302 sensor”), and wherein the number of light emitting elements that will be used for communication is determined based on the amount of data collected by the at least one measurement sensor (See 2.1 Sensor Data Acquisition, “We have considered the humidity data for transmission using single LED, and both humidity and temperature data in case of the LED array. The data is detected as decimal values and are converted into binary for transmission, then the corresponding bit pattern is assigned as a pulse”).

Regarding claim 9, Ahmed discloses that when a plurality of light emitting elements exist, the reception controller is configured to control the rolling shutter camera to a predetermined exposure time during which the plurality of light emitting elements are recognizable (See 2.2.2 Receiver, paragraphs 1-2), and wherein when the plurality of light emitting elements are recognized, the reception controller is configured to gradually increase the exposure time of the rolling shutter camera over time (See 2.2.2 Receiver, paragraphs 1-2).

Regarding claim 10, Ahmed discloses that the reception controller is configured to detect at least one light emitting area in the captured image, and when a stripe pattern of the light emitting area is not changed in consecutive image frames, filter out the light emitting area (See 2.3 Noise and Interference Subtraction, paragraphs 1-2).
Regarding claim 12, claim 12 is a method claim directed to operations as those performed by the apparatus in claim.  Therefore, limitations of claim 12 have been discussed and analyzed in the rejection of claim 1.

Regarding claim 15, limitations of claim 15 have been discussed and analyzed in the rejection of claim 5.

Regarding claim 16, limitations of claim 16 have been discussed and analyzed in the rejection of claim 6.

Regarding claim 17, limitations of claim 17 have been discussed and analyzed in the rejection of claim 7.

Regarding claim 18, limitations of claim 18 have been discussed and analyzed in the rejection of claim 8.

Regarding claim 19, claim 19 is directed to a computer-readable recording medium recording a program to be executed on a computer and to perform operations as those recited in claim 1.  Therefore, limitations of claim 19 have been discussed and analyzed in the rejection of claim 1.  Furthermore, Ahmed discloses the use of a program on a computer to perform the operations of the invention (See abstract; 2.2.2 Receiver, “Python 3.7 is used for data processing taking the rolling-shutter effect into account”; 1. Introduction, “The whole system is implemented, and its performance is analyzed in Python 3.7”).

Allowable Subject Matter
Claims 2-4, 11, 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
December 2, 2022